EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into on this ___day of
January 2010 (the "Effective Date"), by and between Vystar Corporation, a
Georgia corporation, with the principal address of 3235 Satellite Blvd., Bldg,
400, Suite 290, Duluth, GA 30096 (the "Company"), and Matthew Clark, a resident
of the State of Georgia with an address of 2695 Daniel Park Run, Dacula, GA
30019 ("Employee").


In consideration of the employment by the Company and of the compensation and
other remuneration paid, and to be paid, by the Company and received by Employee
for such employment, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by Employee, it is agreed by and
between the parties hereto as follows:


   1.
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings specified below:



"Business" – the research, development, manufacturing, marketing, sales,
distribution, offering and licensing of products and services related to
low-protein natural rubber latex raw materials and products offered by the
Company as of the Effective Date and as may be offered by Company during the
term of this Agreement.
 
“Competitor” – means any Person (as defined herein) offering products or
services in competition with Company or any of its subsidiaries, specifically
any Person offering or involved in the research, development, manufacturing,
marketing, processing, licensing, selling and/or distribution of any low-protein
natural rubber latex raw material or product.
 
 
"Confidential Information" - information relating to the operations, customers,
or finances of the Company, or the Business, that derives value from not being
generally known to other Persons, including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, and lists of or identifying
information about actual or potential customers or suppliers, including all
customer lists, whether or not reduced to writing, certain patented and
unpatented information relating to the research and development, manufacture or
serving of the Company's products, information concerning proposed new products,
market feasibility studies and proposed or existing marketing techniques or
plans, and all information defined as a “Trade Secret” pursuant to the Georgia
Trade Secrets Act or otherwise by Georgia law.  Confidential Information also
includes the same types of information relating to the operations, customers,
finances, or Business of any affiliate of the Company, if such information is
learned by Employee during the term of this Agreement or in connection with
Employee's performance of Services.  Con­fidential Information also includes
information disclosed to the Company by third parties that the Company is
obligated to maintain as confiden­tial.  Confidential Information may include
information that is not a Trade Secret, but Confiden­tial Information that is
not also a Trade Secret shall constitute Confidential Information only for five
(5) years after the Termination Date.  Confidential Information does not include
information generally available to the public through no violation of a
confidentiality or non-disclosure obligation owed to Company;

 
 
1

--------------------------------------------------------------------------------

 
 
 
"Customer" - any customer of the Company in the Territory that Employee, during
the term of this Agreement, (i) provided goods or services to or solicited on
behalf of the Company; or (ii) about whom Employee possesses Confidential
Information;



 
"Person" - any individual, corporation, partnership, limited liability company,
association, municipality, government agency, government, unin­corporated
organization or other entity;



 
"Services" - the duties and functions that Employee shall provide in the
Territory as an employee of the Company and as further outlined on Exhibit B;



 
"Termination Date" - the last day Employee is employed by the Com­pany, whether
the termination is voluntary or involuntary and whether with or without cause;



“Territory” – shall be the geographic region in which Employee initially and/or
at anytime throughout the term of this Agreement provides the
Services.  Territory shall be more fully described in Exhibit B along with
Employee’s description of Services.


2.           Employment:  The Company agrees to employ Employee and Employee
agrees that Employee will devote Employee’s full productive time, skill, energy,
knowledge and best efforts during the period of Employee’s employment to such
duties as the Board of Directors of the Company and/or the Employee’s Direct
Supervisor (as identified in Section 5 below) may reasonably assign to Employee,
and Employee will faithfully and diligently endeavor to the best of Employee’s
ability to further the best interest of the Company during the period of
Employee’s employment.  However, Employee is not prohibited from making personal
investments in any other businesses, as long as those investments do not require
Employee to participate in the operation of the companies in which Employee
invests and such other businesses are not in competition with the Company or any
of its subsidiaries (“Competitor”).  Employee may invest in any publicly traded
company registered on a bona fide stock exchange without reservation.


3.           Terms of Employment:  Employee's employment has been ongoing with
Company since January 2004, but will now be pursuant to this Agreement beginning
on the Effective Date first written above as consideration for Employee’s new
title and role with Company, and will continue unless one party gives the other
party of such intent to not renew ninety (90) days prior to each annual
anniversary date, unless earlier terminated in accordance with Section 9 herein.


4.           Compensation:  On the terms and subject to the conditions of this
Agreement, (i) the Company will pay Employee a salary and a bonus determined in
accordance with Schedule A, (ii) Employee will be entitled to participate in the
Company’s Employee Stock Option Plan as may be in effect from time to time, and
(iii) the Company will provide Employee with employee benefits consistent with
those provided by the Company to similarly situated executives.  The Company’s
Employee Stock Option Plan will be distributed to Employee.  The employee
benefits provided by the Company as of the date hereof shall also be distributed
to Employee.  The Company reserves the sole and unilateral right to modify any
and all employee benefits at any time in its sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Title, Duties and Conduct of Employee:  The Employee’s initial
title shall be Vice President of Technical Services & Sales, and shall report to
William R. Doyle, President & CEO, as Employee’s Direct Supervisor.  Employee
shall perform such duties and functions for the Company as shall be specified
from time to time by the Chairman or Board of Directors of the Company, and/or
the Employee’s Direct Supervisor, including, but not limited to the duties and
functions expressly set forth on Schedule B, and which are consistent with
Employee's duties set forth on Schedule B (“Services”).
 

 
a.
Disparagement.  Employee shall not at any time make false, misleading or
disparaging statements about the Company, including the Business, management,
employees and/or Customers.
       
b.
Prior Agreements.  Employee represents and warrants that Employee is not under
any obligation, contractual or otherwise, limiting, impairing or affecting
Employee's performance of Services.  Upon execution of this Agreement, Employee
shall give the Company any agreement with a prior employer or other Person
purporting to limit or affect, in any way, Employee's ability to work for the
Company, to solicit customers or potential customers or employees or to use any
type of information.
       
c.
Confidential Information.  Employee shall protect Confidential
Information.  Except as required in connection with work for the Company,
Employee will not use, disclose or give to others, during or after Employee's
employment, any Confidential Information.
       
d.
Compliance with Company Policies and Laws.  At all times while performing
Services, Employee shall comply with all laws and regulations applicable to
Employee and/or Company.  Employee shall at all times comply with all Company
policies and procedures.  Failure to comply with this Section shall be grounds
for Termination For Cause, as described in Section 10 Term and Termination.

 
6.           Paid Time Off, Illness or Incapacity:  Employee is entitled to
vacation paid time off and absence from Employee’s duties during regular work
hours for a total of three (3) weeks each calendar year.  Employee shall be
entitled to paid time off for sick leave pursuant to Company policy.  If
Employee cannot perform his/her duties because of major illness or incapacity
for more than a total of ninety (90) days in any year, the Company may terminate
this Agreement upon thirty (30) days' written notice to Employee.  Employee is
not entitled to receive, and the Company shall not be required to pay,
Employee's compensation hereunder for absences because of major illness or
incapacity other than the total of ninety (90) days in each year granted to
Employee under this Section 6.


7.           Termination of Agreement Upon Sale or Termination of Company's
Business:


a.           Not­­with­standing anything to the contrary contained in this
Agreement, the Company may terminate Employee's employment upon thirty (30)
days' written notice to Employee upon the occurrence of any of the following
events:
 
 
3

--------------------------------------------------------------------------------

 
 
 
        (1)  The acquisition, directly or indirectly, of any "person" (excluding
any "person" who on the date hereof owns or controls ten percent (10%) or more
of the voting power of the Company's common stock), as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
within any twelve (12) month period of securities of the Company representing an
aggregate of fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities; provided, that for purposes of this
Paragraph (a), "acquisition" shall not include shares which are received by a
person through gift, inheritance, under a will or otherwise through the laws of
descent and distribution;
     
        (2)            During any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Company (the "Board"), cease for any reason to constitute at least a majority
thereof, unless the election of each new director was approved in advance by a
vote of at least a majority of the directors then still in office who were
directors at the beginning of such period; or
     
        (3)   The occurrence of any other event or circumstance which is not
covered by (1) or (2) above which the Board determines affects control of the
Company and, in order to implement the purposes of this Agreement, adopts a
resolution that such event or circumstance constitutes an “event” under this
Paragraph 7.

 
b.           If the Company terminates Employee pursuant to Paragraph 7(a),
Company will, for the Severance Period (as defined in Paragraph 10(c)), pay
Employee her then current salary  and provide Employee with Group Health
Insurance, but Company shall not be required to pay any other compensation or
provide any other benefits.
 

  8.    Ownership of Information         
       a.    Work For Hire Acknowledgment; Assignment.  All writings, draw­ings,
plans, programs, strategies, customer lists, business methodologies,
photographs, tapes, recordings, computer programs and other works in any
tangible medium of expression, regardless of the form of medium, which have been
or are prepared by Employee, or to which Employee contributes, in connection
with Employee's employ­ment by the Company, whether patented, copyrighted,
trademarked or otherwise (collectively the "Works") and all copyrights, patents,
trademarks and other rights in and to the Works, belong solely, irrevocably and
exclusively throughout the world to the Company as works made for
hire.  However, to the extent any court or agency should conclude that the Works
(or any of them) do not constitute or qualify as a "work made for hire,"
Employee hereby assigns, grants and delivers, solely, irrevocably, exclusively
and throughout the world to the Company all ownership and other rights to the
Works.  Employee also agrees to cooperate with the Company and to execute such
other further grants and assignments of all rights as the Company from time to
time reasonably may request for the purpose of evidencing, enforcing, filing,
registering or defending its ownership of the Works and the copyrights in them,
and Employee hereby irrevoca­bly constitutes and appoints the Company as
Employee's agent and attorney-in-fact, with full power of substitu­tion, in
Employee's name, place and stead, to execute and deliver any and all such
assignments or other instruments which Employee shall fail or refuse promptly to
execute and deliver, this power and agency being coupled with an interest and
being irrevo­cable. Without limiting the preceding provisions of this Paragraph
8(a), Employee agrees that the Company may edit and otherwise modify, and use,
publish and otherwise exploit, the Works in all media and in such manner as the
Company, in its discretion, may determine.

 
 
4

--------------------------------------------------------------------------------

 
 

 
       b.    Inventions, Ideas and Patents.  Employee shall disclose promptly to
the Company (which shall receive it in confidence), and only to the Company, any
invention or idea of Employee (developed alone or with others) conceived or made
during Employee's employment by the Company (or, if related to the Business,
during employment or within one year after the Termination Date).  Employee
assigns to the Company any such invention or idea in any way connected with
Employee's employment or related to the Business, research or development of the
Company, or demonstrably anticipated research or development of the Company, and
will cooperate with the Company and sign all papers deemed necessary by the
Company to enable it to obtain, maintain, protect and defend patents covering
such inventions and ideas and to confirm the exclusive ownership of the Company
of all rights in such inventions, ideas and patents, and irrevoca­bly appoints
the Company as its agent to execute and deliver any assignments or documents
Employee fails or refuses to execute and deliver promptly, this power and agency
being coupled with an interest and being irrevocable.  This constitutes written
notification to Employee that this assignment does not apply to an invention for
which no equipment, supplies, facility or Trade Secret information of the
Company or any Customer was used and which was developed entirely on Employee's
own time, unless (a) the invention relates (i) directly to the Business or (ii)
to the actual or demonstrably anticipated research or develop­ment of the
Company, or (b) the invention results from any work performed by Employee for
the Company.
      9.    Nonsolicitation; Noncompetition.

 
 
a.
Non-Solicitation of Customers.  During the term of this Agreement, and for one
(1) year after the Termination Date, Employee will not solicit Customers within
the Territory for the purpose of providing products or services comparable to
those provided by the Business, except on behalf of the Company.



 
b.
Non-Solicitation of Company Employees.  During the term of this Agreement and
for one (1) year after the Termination Date, Employee will not solicit for
employment with another Person anyone who is  an employee of the Company.
       
c.
Non-Compete.  During the term of this Agreement and for one (1) year after the
Termination Date, Employee will not provide services substantially similar to
Services within the Territory to any Competitor.  Employee shall be prohibited
from providing in the Territory in competition with the Company in accordance
with the terms of this Agreement, including the Services expressly set forth on
Schedule B attached hereto.  Employee acknowledges that Employee has been
informed of and discussed with the Company the specific activities that Employee
will perform as Services and that Employee understands the scope of the
activities that constitute Services and the Territory under this Agreement.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 

       
d.
Future Employment Opportunities.  Prior to and for one (1) year after the
Termination Date, Employee shall (a) provide any employer or prospective
employer with a copy of these non-compete and non-solicitation terms, and (b)
upon accepting any other position, provide the Company with the new employer's
name and a description of the services, if any, Employee will provide for such
employer.

 
10.           Termination.  At all times, Employee’s employment shall be subject
to “employment at will”.  This Agreement and the employment of Employee may be
terminated as follows:


a.           Without Cause.   Either party may terminate this Agreement upon
thirty (30) days notice to the other party.


b.           For Cause.
 
 
(1)    By the Company (i) pursuant to Paragraphs  6 or 7, (ii) upon conviction
of the Employee of any felony or material misdemeanor under federal, state or
local laws or ordinances, except traffic violations (iii) upon the failure of
Employee to diligently or competently discharge the duties assigned to him
pursuant to this Agreement; or



 
 
(2)    (i) By Employee upon thirty (30) days' written notice to the Company for
any breach of this Agreement by Company and failure to cure within that thirty
(30) day notice period; or



 
 
(3)    By the Company upon any breach by Employee of any of the terms and
conditions of this Agreement or the breach by Employee of any representation or
warranty made to the Company herein or in any other agreement, document or
instrument executed by Employee and delivered to the Company, or should any
representation or warranty made by Employee hereunder or thereunder prove to
have been false or misleading in any material respect when made or furnished; or
          (4)    By the Company upon the death of Employee.

 
c.           Effect of Termination.


(1)           In the event Employee is terminated by the Company without cause
the Company shall (i) pay Employee his then current salary and provide Employee
with Group Health Insurance, but no other compensation or benefits for three (3)
months (“Severance Period”) beginning with the date of termination (“Severance
Payment”) without any other obligation by Company.  If Employee is terminated
for cause or Employee terminates  this Agreement without cause, Employee shall
be entitled only to compensation  accrued through the date of Termination and
all benefits accrued as of such date, and shall not be entitled to any Severance
Payment described herein, but shall remain obligated to the Non-Compete and
Non-Severance obligations.
 
 
6

--------------------------------------------------------------------------------

 
 
(2)  Return of Materials.  On the Termination Date or for any reason or at any
time at the Company's request, Employee will deliver promptly to the Company all
materials, documents, plans, records, notes, manuals, subcontracts, procedures,
customer lists, and any other papers and any copies thereof in Em­ployee's
possession, custody or control relating to the Company or the Business, whether
defined as Confidential Information, Trade Secret or otherwise, all of which at
all times shall be the property of the Company.


11.          Miscellaneous.



 
 a.   Assignability.

 
(1) This Agreement may be assigned by the Company to any successor in interest
to its business, which successor in interest shall be bound herein to the same
extent as the Company.  Employee agrees to perform his duties for such successor
in interest to the same extent as for the Company.
 
(2) This is a personal agreement on the part of Employee and may not be sold,
assigned, transferred or conveyed by Employee.
 
b. No Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by the other party.
 
c.   Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia.  Any cause of
action shall be filed in and the parties agree to subject themselves to the
jurisdiction of any State or Federal court of competent jurisdiction located in
Atlanta, Georgia.


d.  Entire Agreement.  This Agreement, together with the Employee confidential
Information, Copyright and Invention Assignment Agreement, attached hereto as
Exhibit C, states the entire agreement and understanding between the parties and
supersedes all prior understandings and agreements.
 
e.   No Modification.  No change or modification to this Agreement shall be
valid unless in writing and signed by both parties hereto.


f. Independence of Covenants.  The covenants contained herein shall be construed
as agreements independent of each other and of any other provision of this or
any other contract between the parties hereto, and the existence of any claim or
cause of action by Employee against the Company, whether predicated upon this or
any other contract, shall not constitute a defense to the enforcement by the
Company of said covenants.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
g.   Right to Injunctive Relief.  Employee recognizes and agrees that the injury
the Company will suffer in the event of the Employee's breach of any covenant or
agreement contained herein cannot be compensated by monetary damages alone, and
Employee therefore agrees that the Company, in addition and without limiting any
other remedies or rights that it may have, either under his Agreement or
otherwise, shall have the right to obtain an injunction against Employee from
any court of competent jurisdiction enjoining any such breach without having to
show or prove damages or injury.
 
h.  Jury Trial Waiver.  Both parties hereby waive their right to a trial by jury
in the event of any dispute or cause of action regarding this Agreement.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.



 
VYSTAR CORPORATION
       
By:
____________________________________________  
Name:
        William R. Doyle                                                   
 
Title:
    President & CEO                                                       
       
EMPLOYEE:
        _____________________________________  
Name: Matthew Clark





 
(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 
 
8

--------------------------------------------------------------------------------

 




 


Schedule A - Salary and Bonus


Annual Salary.  $85,000


Salary.  Company shall pay Employee an Annual Salary of $85,000.*  The Annual
Salary shall be payable bi-weekly according to the Company’s established payroll
periods.


Bonus.   By the end of the first three (3) months of Employee’s employment,
Employee and his Direct Supervisor will identify a set of Sales Targets and
Objectives on which Employee’s performance will be based.  Such Sales Targets
and Objectives shall contain a bonus structure that may be made available to
Employee depending upon the Company and Employee performance, at Company’s
complete and sole discretion.  Such bonus structure may include or consist of
payments in Company stock options and may alter the base and/or commission
compensation described herein.


Commission.  In addition to the Salary and any Bonus earned by Employee,
Employee shall receive Commission payments of five percent (5%) of the gross
profit earned by Company, less any refunds or credits Company extends, for all
sales of Company product made in that month (“Total Raw Material Revenue”)
and/or for all licensing sales and/or royalty payments received by Company for
the use of Company’s technology by another manufacturer (“Total License
Revenue”).




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 
 


 




Schedule B - Duties and Functions (“Services”)


Employee shall be responsible for implementing and overseeing, including all
budgetary and revenue responsibility, for Company sales activities and
initiatives in his Territory.  This shall include entering all leads and
activities into Company’s customer relations management software and strong
cooperation with existing staff, independent representatives and Company
distributors and toll-manufacturers. Employee shall work all pricing through
Company’s distributors and processors. The Territory for Employee’s scope of
Services responsibility shall be determined and more clearly defined in
conjunction with other sales personnel and otherwise as assigned by the CEO.


Employee shall also be responsible for and/or overseeing all technical services
and technical aspects of uses and trials of the Company’s products and for R&D
initiatives.  This shall include overseeing product development, enhancement and
outside contractors assisting in these activities.








(THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 


Schedule C
Employee Confidential Information, Copyright and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 